DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 16-26 are currently pending and under examination.

	Priority

This Application is a continuation of U.S. Patent Application No. 16/380226,
filed April 10, 2019, now U.S. Patent No. 11,168,299; and claims benefit of priority to U.S. Provisional Patent Application No. 62/655935, filed April 11, 2018.  
However, it is noted that limitations including glycomacropeptide, glucomannan, inulin from sprouted greens, galactomannan, blueberry powder, thymus, myo-inositol, modified citrus pectin, tapioca, glucosaminoglycan, guar sun-fiber, oat oligosaccharide, Clitoria ternatea, cranberry extract, and bearberry were first presented in U.S. Patent Application No. 16/380226, and are not present in U.S. Provisional Patent Application No. 62/655935.  Therefore, benefit of priority for claims 16-26 is to April 10, 2019.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 16 and 20 recite the steps of “selecting a growth broth for growing the probiotic organism” and “selecting an agar spread plate for growing the probiotic organism,” however the claims then recite all components present in the media.  These claims are indefinite, because as there is no choice between more than one growth broth or agar spread plate, it is unclear what media is selected.  It appears that “selecting” should instead be, for example, “providing.”
	Claims 16, 20, and 22 appear to contain the trademark/trade name Sunfiber® recited as “Guar sun-fiber.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe partially hydrolyzed guar gum or guar fiber and, accordingly, the identification/description is indefinite.
	 
Claim 16 recites the limitation "the agar spread plate media" in line 16-17.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “selecting an agar spread plate” recited prior to the noted limitation on line 16, should instead read “selecting an agar spread plate media” (emphasis added).
Claim 20 recites the limitation "the agar spread plate media" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “selecting an agar spread plate” recited prior to the noted limitation on line 15, should instead read “selecting an agar spread plate media” (emphasis added).
Claim 21 recites “freeze-drying the probiotic organism by use of a lyophilization reagent” (emphasis added).  This limitation is indefinite, because it is unclear how a lyophilization reagent itself is used to freeze-dry the probiotic organism.  
Claims 17-19 and 23-26 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 

Conclusion

No claims are allowable; however, claims 16-26 appear to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653